Case 3:18-cv-00097-GEC Document 27-21 Filed 10/31/19 Page 1 of 4 Pageid#: 267




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                      CHARLOTTESVILLE DIVISION

____________________________________
                                    )
                                    )
MICHAEL DONALDSON,                  )
                                    )
      Plaintiff,                    )
                                    )
            v.                      )         Case No.: 3:18CV00097
                                    )
TRAE FUELS, LLC., et al.            )
                                    )
      Defendants.                   )
                                    )
____________________________________)

            DEFENDANTS’ STATEMENT OF MATERIAL FACTS
             AS TO WHICH THERE IS NO GENUINE DISPUTE

      Pursuant to Fed. R. Civ. P. 56, and Local Rule 56, Defendants Trae Fuels,

LLC and EnviroTech Services, Inc. hereby submit their statement of material facts

as to which there is no genuine dispute:

   1. Plaintiff Michael Donaldson experienced no symptoms in connection with his

      illness that affected his ability to perform his work for the Defendants.

      Complaint at ¶ ¶ 79-82; Donaldson Dep. Tr. at 10, Exhibit 15.

   2. Plaintiff Michael Donaldson worked 40-45 hours per week after he was

      diagnosed with cancer. Complaint at ¶¶ 79-82; Donaldson Dep. Tr at 10,

      Exhibit 15.

   3. Plaintiff Michael Donaldson requested a modification to his work schedule to

      allow him to attend chemotherapy treatment every other Friday. The



                                     Page 1 of 4
Case 3:18-cv-00097-GEC Document 27-21 Filed 10/31/19 Page 2 of 4 Pageid#: 268




      Defendants granted Mr. Donaldson’s request. Complaint at ¶ 80; Donaldson

      Dep. Tr. at 12, Exhibit 15.

   4. Plaintiff Michael Donaldson did not request any workplace accommodation to

      assist him in performing his work after he was diagnosed with cancer.

      Plaintiff’s Interrogatory Response No. 10, Exhibit 14; Donaldson Dep. Tr. at

      35-36, Exhibit 15.

   5. Plaintiff Michael Donaldson did not need any workplace accommodation to

      assist him in performing his work after he was diagnosed with cancer. Id.

   6. Plaintiff Michael Donaldson received correction and criticism of his work

      performance prior to being diagnosed with cancer. Aleman Declaration;

      Whyrick Declaration; Mills Declaration; LaRocco Declaration.

   7. Plaintiff Michael Donaldson received correction and criticism of his work

      performance after being diagnosed with cancer. Aleman Declaration; Whyrick

      Declaration; Mills Declaration; LaRocco Declaration.

   8. Plaintiff Michael Donaldson was required to attend an employee counseling

      session meeting on June 4, 2014 with his superiors the subject of which was

      to discuss deficiencies in his work performance. Aleman Declaration at ¶ 9;

      Exhibit 3.

   9. On or about June 4, 2014 the Trae Fuels line of credit was overdrawn. Mr.

      Donaldson’s supervisors believed that the event was avoidable and that Mr.

      Donaldson was responsible for ensuring that the line of credit would not be

      overdrawn. Whyrick Declaration at ¶ 7; Exhibit 4.



                                     Page 2 of 4
Case 3:18-cv-00097-GEC Document 27-21 Filed 10/31/19 Page 3 of 4 Pageid#: 269




   10. Defendants’ believed and documented their belief that Plaintiff’s work

      performance did not materially improve after the employee counseling

      session on June 4, 2014. Aleman Declaration; Whyrick Declaration; Mills

      Declaration; LaRocco Declaration.

   11. On July 17, 2014, Beth Aleman met with Kevin Whyrick and Chris LaRocco

      to discuss Michael Donaldson’s progress. Aleman Declaration at ¶ 13. Ms.

      Aleman took handwritten notes at the meeting in which Mr. Donaldson’s lack

      of accountability and lack of execution were discussed. Exhibit 5. The

      discussion specifically noted Mr. Donaldson’s “lack of involvement in financial

      accountability to investors.” Id.

   12. On August 4, 2014, Plaintiff Michael Donaldson’s supervisor Beth Aleman

      sent Mr. Donaldson and email alerting him that he had failed to submit

      insurance documents for new employees before the end of the month

      deadline. Exhibit 6.

   Dated: October 31, 2019.

                                  Respectfully submitted,


                                  /s/ Jackson S. Nichols
                                  _______________________
                                  Jackson S. Nichols, Esq.
                                  (VSB # 87225)
                                  Cohen Seglias Greenhall Pallas & Furman PC
                                  1828 L. Street, N.W.
                                  Suite 705
                                  Washington, D.C. 20036
                                  (202) 466-4110
                                  JNichols@CohenSeglias.com



                                      Page 3 of 4
Case 3:18-cv-00097-GEC Document 27-21 Filed 10/31/19 Page 4 of 4 Pageid#: 270




                                 --and—


                              /s/ Lars H. Liebeler
                              _______________________

                             Lars H. Liebeler, Esq. (admitted pro hac vice)
                             Lars Liebeler PC
                             1828 L. Street, N.W.
                             Suite 705
                             Washington, D.C. 20036
                             (202) 774-1510
                             LLiebeler@LHL-LawFirm.com




                                  Page 4 of 4
